DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

35 USC § 112(f) (pre-AIA  § 112, 6th Paragraph) 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1, the claim limitations which contain various units such as “an obtaining unit”, “a determining unit” and “a communication control unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since “unit” is a generic placeholder/verbal construct that is used as a substitute for the term “means for” and such limitations do not include the structures necessary to perform the claimed functions.
Claim 4, the claim limitations which contain various units such as “a generating unit” and “a learning unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since “unit” is a generic placeholder/verbal construct that is used as a substitute for the term “means for” and such limitations do not include the structures necessary to perform the claimed functions.
Claim 6, the claim limitation which contain “a calculating unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since “unit” is a generic placeholder/verbal construct that is used as a substitute for the term “means for” and such limitations do not include the structures necessary to perform the claimed functions.
A review of the specification discloses:
 [0046], … The control unit 13 includes an obtaining unit 131, the generating unit 132, a learning unit 133, a determining unit 134, a communication control unit 135, an output control unit 136, and a display control unit 137.

[0105]… The calculating unit 138 can calculate the congestion index either based on one type of data or based on a plurality of types of data…

In view of above, the specification fails to link and provide how the cited apparatus can perform the specific mean-plus-function limitation(s).  To claim a means for performing a specific computer-implemented function, the structure corresponding to a 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to perform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.  The failure to disclose a structure corresponding to the means-plus-function limitation(s) for performing the recited function renders the claim indefinite.  For the purpose of examination, Examiner will interpret as best understood.  Therefore, the claims are indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out the corresponding structure regarding the “mean-plus-function” limitation(s).  
Claim 1 recites “an obtaining unit configured to obtain attribute data…; a determining unit configured to perform a predetermined determination operation…; a communication control unit configured to…”
Claim 4 recites “a generating unit configured to generate learning data…; a learning unit configured to, based on the learning data…”
Claim 6 recites “…a calculating unit configured to calculate a congestion index which indicates congestion state of the communication system…”
The claim terms “an obtaining unit”, “a determining unit”, “a communication control unit”, “a generating unit”, “a learning unit” and “a calculating unit” are indefinite.  One cannot properly determine the scope of the claim, because the specification does not clearly disclose a corresponding structure(s) and/or any algorithm(s) (for all the means plus claims noted above) responsible for performing the functions recited in the claim (see claim interpretation analysis under 35 U.S.C. 112(f) above).
Claims 2, 3 and 7 depend upon claim 1 are also rejected for the same reason set forth in claim 1.
Claim 5 depends upon claim 4 is also rejected for the same reason set forth in claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. §103 as being unpatentable over Yaginuma et al. (US 20160330622 A1) hereinafter “Yaginuma” in view of Shimoshimano et al. (US 20190007857 A1) hereinafter “Shimoshimano”
As per claim 1, Yaginuma discloses a management device (Yaginuma, [0003], a management device) comprising: 
an obtaining unit configured to obtain attribute data of at least a communication performed among terminal devices in a communication system (Yaginuma, [0047], receives authentication result information from a terminal device.  Authentication result information of multiple terminal devices 12 included in each group)
a determining unit configured to perform a predetermined determination operation based on the attribute data obtained by the obtaining unit (Yaginuma, [0072], requesting authentication status performed by a terminal device…information including authentication status with a predetermined period), and output likelihood of the communication being followed by other communication relevant to the communication (Yaginuma, [0083], output from the management device 20 are "4" and "17", respectively)
Yaginuma does not explicitly disclose a communication control unit configured to, based on output of the determining unit, control a period of time during which terminal devices involved in the communication are able to use a line of the communication system on a priority basis. 
Shimoshimano discloses a communication control unit configured to, based on output of the determining unit, control a period of time during which terminal devices involved in the communication are able to use a line of the communication system on a priority basis (Shimoshimano, [0052], determines whether the RSSI from the base station device N is below a threshold value. If the RSSI is not below the threshold value (N in S12), the detector 36 waits for a predetermined period of time; [0060], an average value of the priority levels may be used)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Shimoshimano related to a communication control unit configured to configured to based on output of the determining unit, control a period of time during which terminal devices involved in the communication are able to use a line of the communication system on a priority basis and have modified the teaching of Yaginuma in order to improve an interruption of communication [0028]

As per claim 2, Yaginuma in view of Shimoshimano disclose the management device according to claim 1, wherein the determining unit outputs level of the likelihood in at least two stages, and when output of the determining unit indicates that the likelihood is relatively higher (Shimoshimano, [0053], determines whether the RSSI is equal to higher than a threshold value), as compared to case in which output of the determining unit indicates that the likelihood is relatively lower (Shimoshimano, [0058], a priority level lower), the communication unit sets a longer period of time during which terminal devices involved in the communication are able to use the line of the communication system on a priority basis after end of the communication (Shimoshimano, [0058], having a priority level lower than the priority level of the terminal device 16 in which the signal quality dropped)

As per claim 3, Yaginuma in view of Shimoshimano disclose the management device according to claim 1, wherein the communication system is a radio communication system including a base station device, the line of the communication system includes a channel used by a base station device (Yaginuma, [0007], a base station device assigns a channel to the group), the obtaining unit obtains attribute data of the communication and obtains attribute data of other communication performed before the communication (Yaginuma, [0047], receives authentication result information from a terminal device), the determining unit performs the predetermined determination operation based on the attribute data of the communication and the attribute data of the other communication (Yaginuma, [0072], information including authentication status with a predetermined period), and based on output of the determining unit, the communication control unit sets a period of time during which terminal devices involved in the communication are able to use a channel, which is used by the base station device in the communication, on a priority basis after end of the communication (Shimoshimano, [0060], an average value of the priority levels may be used)

As per claim 4, Yaginuma in view of Shimoshimano disclose the management device according to claim 1, further comprising: 
a generating unit configured to generate learning data based on attribute data of a plurality of communications performed among the terminal devices in the communication system (Yaginuma, [0075], the generating unit 34; [0077], based on authentication result information, information regarding authentication status of terminal devices in the group, in which the subject terminal device is included, is generated)
and a learning unit configured to, based on the learning data generated by the generating unit, generate learning result data using a method of machine learning (Yaginuma, [0077], authentication result information is transmitted), wherein the generating unit generates an input parameter based on the attribute data of the plurality of communications, generates, as an output parameter, a flag indicating whether relevant communication has been performed after each communication, and generates the learning data that includes the input parameter and the output parameter (Yaginuma, [0075], the generating unit 34; [0077], based on authentication result information, information regarding authentication status of terminal devices in the group, in which the subject terminal device is included, is generated) and the determining unit performs the predetermined determination operation using the learning result data (Yaginuma, [0072], information including authentication status with a predetermined period)

As per claim 5, Yaginuma in view of Shimoshimano disclose the management device according to claim 4, wherein the generating unit identifies first communication that is performed by a terminal device that has not performed other communication within a predetermined period of time before start of the first communication, and when second communication is performed by the terminal device, which is same as the terminal device that has performed the first communication (Yaginuma, [0049], identifying the first terminal device 12), within the predetermined period of time after end of the first communication (Yaginuma, [0072], receives information including authentication status with a predetermined period), the generating unit generates the learning data corresponding to the second communication based on attribute data of the first communication and attribute data of the second communication (Yaginuma, [0075], the generating unit 34; [0077], based on authentication result information, information regarding authentication status of terminal devices in the group, in which the subject terminal device is included, is generated)
As per claim 7, Yaginuma in view of Shimoshimano disclose a communication system comprising: the management device according to claim 1 (Yaginuma, [0003], a management device); and a plurality of terminal devices that performs communication (Yaginuma, [0040], multiple groups that each include multiple terminal devices 12 are formed)

As per claim 8, Yaginuma discloses a non-transitory computer-readable recording medium containing a computer program (Yaginuma, [0011], the memory medium is a non-transitory computer-readable memory medium storing a computer program) causing a computer to execute: 
obtaining attribute data of at least a communication performed among terminal devices in a communication system (Yaginuma, [0047], receives authentication result information from a terminal device)
determining that includes performing a predetermined determination operation based on the obtained attribute data (Yaginuma, [0072], information including authentication status with a predetermined period), and outputting likelihood of the communication being followed by other communication relevant to the communication (Yaginuma, [0083], output from the management device 20 are "4" and "17", respectively)
Yaginuma does not explicitly disclose communication-controlling that, based on output of the determining, includes controlling a period of time during which terminal devices involved in the communication are able to use a line of the communication system on a priority basis.
Shimoshimano discloses communication-controlling that, based on output of the determining, includes controlling a period of time during which terminal devices involved in the communication are able to use a line of the communication system on a priority basis (Shimoshimano, [0052], determines whether the RSSI from the base station device N is below a threshold value. If the RSSI is not below the threshold value (N in S12), the detector 36 waits for a predetermined period of time; [0060], an average value of the priority levels may be used)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Shimoshimano related to communication-controlling that, based on output of the determining, includes controlling a period of time during which terminal devices involved in the communication are able to use a line of the communication system on a priority basis and have modified the teaching of Yaginuma in order to improve an interruption of communication [0028]

Claim 6 is rejected under 35 U.S.C. §103 as being unpatentable over Yaginuma in view of Shimoshimano and further in view of Nagahama et al.(US 20170280376 A1) hereinafter “Nagahama”
As per claim 6, Yaginuma in view of Shimoshimano disclose the management device according to claim 1, they do not explicitly disclose further comprising a calculating unit configured to calculate a congestion index which indicates congestion state of the communication system, wherein when the congestion index is relatively higher, the determining unit sets the period of time to be shorter as compared to case in which the congestion index is relatively lower. 
 Nagahama discloses a calculating unit configured to calculate a congestion index which indicates congestion state of the communication system (Nagahama, [0113], an index representing the degree of congestion is calculated), wherein when the congestion index is relatively higher (Nagahama, [0276], the degree of congestion Z[i] is larger) the determining unit sets the period of time to be shorter as compared to case in which the congestion index is relatively lower (Nagahama, [0276], the degree of congestion Z[i] has a smaller value)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Nagahama related to calculate a congestion index which indicates congestion state of the communication system, wherein when the congestion index is relatively higher, the determining unit sets the period of time to be shorter as compared to case in which the congestion index is relatively lower and have modified the teaching of Yaginuma and Shimoshimano in order to improve the efficiency of the channel scan (Nagahama, [0072])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462